NEWMAN, Circuit Judge.

ORDER

Veronica Y. McCall-Scovens submits a motion for leave to proceed in forma pauperis and Fed. Cir. R. 15(c) statement concerning discrimination. We treat McCall Scovens’ submissions as a motion for reconsideration of the court’s July 25, 2005 order dismissing her petition for review for failure to pay the filing fee and submit a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) McCall-Scovens’ motion for leave to proceed in forma pauperis is granted.
(2) McCall-Scovens’ motion for reconsideration is granted. The July 25, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) McCall-Scovens’ brief is due within 21 days of the date of filing of this order.